Ryland, Judge,
delivered the opinion of the court.
From the above statement, it will be apparent that the act of the court *82below, in giving the instruction for the defendants, Rich and Wilson, as appears in the record, is the principal ground of complaint.
The instruction is set forth in the statement of the case, and is in our opinion erroneous. It takes the case from the jury, and means nothing more nor less than a positive direction for the jury to find for the defendants, Rich and Wilson.
Similar instructions have heretofore been declared by this court a sufficient ground for its interference, and wc see no good reason for a departure from our future course.
Let fhe judgment be reversed and cause remanded.